DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5, 13-14, 19-20, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-18, 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamuro et al. (US 9424839 B2, “Yamamuro”).
As to claims 1, 10, 16, 22, 26, 28, Yamamuro discloses a speech recognition method (Fig. 1), comprising: 
receiving speech data (Speech Input Unit 1); 
obtaining candidate texts corresponding to the speech data and respective scores of the candidate texts using a speech recognition model (col. 3, lines 26-32; Fig. 1, elements 3a and 3b); 
adjusting the score of a current candidate text, from among the obtained candidate texts (col. 3, lines 55-56, “discards the second recognition resulting candidates”, i.e. sets its score to zero), in response to a text length of the current candidate text satisfying a condition determined based on text lengths of the obtained candidate texts (col. 3, lines 56-57, “which have the difference between the durations not less than a predetermined first threshold”); and 
determining a target text corresponding to the speech data, from among the obtained candidate texts and the current candidate text (col. 4, lines 6-9).
As to claims 2, 7, 23, Yamamuro discloses: determining whether a difference between the text length of the current candidate text and a text length determined based on the text lengths of the obtained candidate texts satisfies the condition (col. 3, lines 56-57).
As to claims 6, 8, 17, 24, 27, Yamamuro discloses: wherein the adjusting comprises: 
determining a weight corresponding to the current candidate text; and 
determining a weighted score by applying the weight to the score of the current candidate text (col. 3, lines 55-56, wherein discarding means a weighting with zero).
As to claims 9, 15, 21, Yamamuro discloses: wherein determining the target text comprises determining the target text based on the weighted score of the current candidate text and a score of another candidate text (col. 4, lines 6-9).
As to claims 11, 25, Yamamuro discloses a speech recognition method (Fig. 1), comprising: 
receiving speech data (Speech Input Unit 1); 
obtaining candidate texts corresponding to the speech data and respective scores of the candidate texts using a speech recognition model (col. 3, lines 26-32; elements 3a and 3b in Fig. 1); and 
determining a target text corresponding to the speech data based on the scores of the obtained candidate texts other than a current candidate text (col. 4, lines 2-4, “it discards all the sound recognition resulting candidates, and selects the first recognition resulting candidate”), in response to a text length of the current candidate text satisfying a condition determined based on text lengths of the obtained candidate texts (col. 3, lines 62-67, “the deciding unit calculates the difference between the duration of the most reliable recognition resulting candidate of the first recognition resulting candidates and the duration of the most reliable recognition resulting candidate of the second recognition resulting candidates”).
As to claims 12, 18, Yamamuro discloses: determining whether a difference between the text length of the current candidate text and a text length determined based on the text lengths of the obtained candidate texts satisfies the condition (col. 3, lines 56-57).
As to claim 29, Yamamuro discloses: wherein the plurality of the obtained candidate texts includes all of the obtained candidate texts (Fig. 5, step ST2).
As to claim 30, Yamamuro discloses: wherein the plurality of the obtained candidate texts includes all of the obtained candidate texts except for at least one of the obtained candidate texts having a largest text length or a smallest text length (Fig. 5, steps ST3, ST4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-12, 15-18, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652